         Case 1:18-cv-08535-CM Document 48 Filed 04/12/19 Page 1 of 11



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK




 JEFFREY FARKAS, M.D., LLC, d/b/a                   The Honorable Colleen McMahon
 INTERVENTIONAL NEURO ASSOCIATES,
                                                    Civil Action No.: 1:18-cv-08535
                                Plaintiff,

                    -against-

 GROUP HEALTH INCORPORATED,

                                Defendant.




    PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
          MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT




                                                 SCHWARTZ SLADKUS REICH
                                                 GREENBERG ATLAS LLP
                                                 Attorneys for Plaintiff
                                                 270 Madison Avenue
                                                 New York, New York 10016
                                                 (212) 743-7054

On the Brief:

Michael Gottlieb




                                             i
             Case 1:18-cv-08535-CM Document 48 Filed 04/12/19 Page 2 of 11



                                                      TABLE OF CONTENTS


PRELIMINARY STATEMENT .................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................ 2

LEGAL ARGUMENT .................................................................................................................... 4

   POINT I: DEFENDANT’S ANTI-ASSIGNMENT PROVISION IS INAPPLICABLE TO
   PLAINTIFF’S CLAIM WHICH CONSTITUTES A SURPRISE BILL.................................... 4

   POINT II: ALTERNATIVELY, DEFENDANT WAIVED ITS ANTI-ASSIGNMENT
   PROVISION THROUGH ITS DIRECT COURSE OF DEALING WITH PLAINTIFF ........ 6



CONCLUSION ............................................................................................................................... 8




                                                                    ii
        Case 1:18-cv-08535-CM Document 48 Filed 04/12/19 Page 3 of 11



                                                    Table of Authorities

Cases                                                                                                                         Page(s)

Biomed Pharm., Inc. v. Oxford Health Plans (N.Y.), Inc., No. 10 Civ. 7427(JSR), 2011
  WL 803097, at *5 (S.D.N.Y. Feb. 18, 2011) ............................................................................... 6

Neuroaxis Neurosurgical Assoc., PC v. Cigna Healthcare of New York, Inc., No. 11 Civ.
  8517(BSJ)(AJP), 2012 WL 4840807, at *3 (S.D.N.Y. Oct. 4, 2012) .......................................... 6

Protocare of Metro. N.Y., Inc. v. Mut. Ass'n Adm'rs, Inc., 866 F.Supp. 757, 761–62
  (S.D.N.Y.1994) ............................................................................................................................ 7

Sillman v. Twentieth Century-Fox Film Corp., 3 N.Y.2d 395, 402, 144 N.E.2d 387, 391
   (1957) .......................................................................................................................................... 6

Werking v. Amity Estates, Inc., 2 N.Y.2d 43, 52, 137 N.E.2d 321, 327 (1956). .............................. 6




                                                                   iii
     Case 1:18-cv-08535-CM Document 48 Filed 04/12/19 Page 4 of 11




                            PRELIMINARY STATEMENT

       Plaintiff, Jeffrey Farkas, M.D. LLC, d/b/a/ Interventional Neuro Associates

(“Plaintiff”), by and through its attorneys, Schwartz Sladkus Reich Greenburg Atlas LLP,

respectfully submits this brief in opposition to Defendant Group Health Incorporated’s

(“Defendant”) Motion to Dismiss (hereinafter, “Motion”), pursuant to Federal Rule of

Civil Procedure 12(b)(6).

       This case arose because one of Defendant’s insureds, Noe S. (“Patient”), suffered

a stroke, on or around May 23, 2017. Patient was rushed to the emergency department of

NYU Langone Medical Center where one of Plaintiff’s physicians performed emergency

brain surgery on Patient. Subsequently, Plaintiff submitted a medical bill to Defendant,

Patient’s insurance company.

       Of important note, Defendant’s insurance plan generally includes coverage for in-

network treatment only. As an out-of-network provider, Plaintiff’s treatment was only

subject to reimbursement because the services in question were emergent and no in-

network provider was available.

       An additional consequence of Plaintiff’s out-of-network status is that

reimbursement for Plaintiff’s services is not subject to a pre-determined contractual rate.

Thus, the dispute that gave rise to the within cause of action involves the proper level of

reimbursement for Plaintiff’s services under the terms of Patient’s insurance plan for out-

of-network emergency treatment.

       Now, in its Motion, Defendant attempts to argue that Plaintiff lacks standing as an

assignee of Patient due to an anti-assignment provision in Patient’s insurance plan.



                                            1
      Case 1:18-cv-08535-CM Document 48 Filed 04/12/19 Page 5 of 11



Defendant’s Motion is cynical because, as Defendant acknowledges, the anti-assignment

provision contains an exception for a surprise bill. Defendant’s contention that there is no

indication that a participating provider was unavailable is nonsensical as that is the only

reason that Patient’s treatment was subject to coverage in the first place.

       Alternatively, Defendant waived enforcement of the ani-assignment provision

through a direct course of dealing with Plaintiff. Specifically, Defendant waived

enforcement of the anti-assignment provision by issuing direct payment to Plaintiff,

communicating with Plaintiff about the outstanding balance on numerous occasions, and

even adjusting its reimbursement of the subject claim by offsetting an unrelated patient

account.

       Accordingly, Defendant’s Motion should be denied.

                               STATEMENT OF FACTS

       Plaintiff is a medical provider comprised of a team of neurologists who specialize

in acute treatment following strokes, brain aneurysms, carotid disease, and vascular

problems of the brain, spine, and neck. Amended Complaint ¶4. On May 23, 2017,

Plaintiff’s physicians performed emergency brain surgery on Defendant’s member, Noe

S. (“Patient”) in the NYU Langone Medical Center in Brooklyn, New York, after Patient

suffered a stroke. Id., ¶ 7. Subsequently, Plaintiff submitted a medical bill to Defendant

demanding payment for the performed treatment in the total amount of $137,386.77. Id.,

¶ 8. As an out-of-network provider, Plaintiff does not have a network contract with

Defendant that would determine or limit payment for Plaintiff’s treatment of Defendant’s

members. Id., ¶ 10.




                                              2
      Case 1:18-cv-08535-CM Document 48 Filed 04/12/19 Page 6 of 11



        On or around August 23, 2017, Plaintiff received a single-case agreement

proposal from an entity known as Multiplan to accept $107,000.00 from Defendant as

payment in full for Plaintiff’s medical services. Id., ¶ 11. On August 23, 2017, Plaintiff

accepted Multiplan’s proposed agreement by signing and submitting it to Multiplan per

the instructions set forth in the agreement. Id., ¶ 13. However, as of November 13, 2017,

nearly three months after submitting the agreement, Plaintiff had still not received any

payment from Defendant. Id., ¶ 14.

        On November 13, 2017, Plaintiff submitted a “First Level Appeal” demanding

payment for Plaintiff’s treatment of Patient. Id., ¶ 15. On November 17, 2017, Defendant

issued payment in the amount of $5,312.35 for Plaintiff’s treatment of Patient. Id., ¶ 16.

        On December 4, 2017, Plaintiff submitted a “Second Level Appeal” challenging

Defendant’s reimbursement as an underpayment and requesting a copy of the relevant

summary plan description. Id., ¶ 17. Moreover, for the next several months, Plaintiff

corresponded with representatives of Defendant, attempting to reconcile the outstanding

balance. Id., ¶ 18.

        On April 28, 2018, Defendant recouped its prior payment of $5,312.35 by

offsetting a subsequent and unrelated medical claim submitted by Plaintiff. Id., ¶ 19.

        On June 26, 2018, Defendant issued a subsequent payment for Plaintiff’s

treatment of Patient in the amount of $9,109.35. Id., ¶ 20. Plaintiff commenced the

within action seeking the remaining balance of $128,277.42. Id., ¶ 27-28.




                                             3
      Case 1:18-cv-08535-CM Document 48 Filed 04/12/19 Page 7 of 11



                                 LEGAL ARGUMENT

                                         POINT I

   DEFENDANT’S ANTI-ASSIGNMENT PROVISION IS INAPPLICABLE TO
     PLAINITIFF’S CLAIM WHICH CONSTITUTES A SURPRISE BILL

       Defendant argues that Plaintiff lacks standing due to an anti-assignment provision

while acknowledging the key exception to the provision for “surprise bills.” Pursuant to

the plan terms, “a surprise bill is a bill You receives for Covered Services…performed by

a non-participating Physician at a participating Hospital or Ambulatory Surgical Center,

when: A participating Physician is unavailable at the time the health care services are

performed…” Def. Mtn, at 6. The claim at issue constitutes a surprise bill because it is a

bill for covered services, performed by a non-participating physician at a participating

hospital, when a participating physician was unavailable at the time the services were

performed.

       Defendant asserts that the pleading lacks facts that would indicate the claim at

issue to be a surprise bill, noting “the only indicia of a surprise bill that can be found…is

that the procedure performed by Plaintiff was allegedly an ‘emergency.’” Id. Of course,

though, this scintilla of information is what this entire case turns on. The fact that

Patient’s stroke treatment was emergent, and that an in-network provider was

unavailable, is not in dispute as it is the only reason that Patient’s treatment was eligible

for coverage.

       Pursuant to the plan terms, “Except for care for an Emergency Condition

described in the Emergency Services and Urgent Care Section of this Contract, You will

be responsible for paying the cost of all care that is provided by Non-Participating




                                             4
      Case 1:18-cv-08535-CM Document 48 Filed 04/12/19 Page 8 of 11



Providers.” See, Exhibit B to the Hollander Declaration at p. 1. Thus, the emergent nature

of Patient’s treatment is why Defendant issued any payment at all on Plaintiff’s claim.

        Defendant argues that Plaintiff’s claim is perhaps not a surprise bill by noting

that “a surprise bill does not include a bill for health care services when a participating

Physician is available and You elected to receive services from a non-participating

Physician.” Def. Mtn., p. 6. To that end, Defendant notes that “the pleading does not

allege whether a participating physician was available…” Id. However, the pleading

makes clear that the treatment at issue was emergency brain surgery in response to a

stroke. Amended Complaint. ¶ 7. Is Defendant suggesting that Patient, in an emergency

condition, elected Plaintiff as his provider of choice, foregoing the treatment of an

available in-network provider? Or that the pleadings are somehow unclear on this point?

Defendant is myopically ignoring the facts and circumstances of Patient’s treatment

which is made clear in the pleading.

        Moreover, as already noted, the only reason Patient’s treatment was eligible for

coverage is because it was emergent. Axiomatically, the reason for such an exception to

the plan’s in-network only coverage is that one is unable to elect their healthcare provider

in an emergency. Defendant has already acknowledged that the treatment was an

emergency, and that Patient was unable to elect a network provider, by issuing payment

on the claim. Thus, questioning whether there was a network provider available appears

to be an argument of counsel that is completely belied by Defendant’s conduct.1




1
 Defendant does not directly question whether Patient’s treatment was performed in a
participating hospital, a seemingly tacit admission that this is not at issue. In any event, NYU
Langone Medical Center’s network relationship with Defendant is publicly available information.

                                               5
      Case 1:18-cv-08535-CM Document 48 Filed 04/12/19 Page 9 of 11



       Accordingly, it is clear from the pleading, as well as all evidence currently on the

record, that Plaintiff’s claim constitutes a surprise bill and, as such, Defendant’s anti-

assignment provision is inapplicable.

                                          POINT II

       ALTERNATIVELY, DEFENDANT WAIVED ENFOCEMENT OF ITS
   ANTI-ASSIGNMENT PROVISION THROUGH ITS DIRECT COURSE OF
                   DEALING WITH PLAINTIFF

       Alternatively, Defendant waived enforcement of its anti-assignment provision

through its direct course of dealing with Plaintiff. It is, or should be, undisputed that “[a]

prohibition against assignment…may be waived.” Sillman v. Twentieth Century-Fox Film

Corp., 3 N.Y.2d 395, 402, 144 N.E.2d 387, 391 (1957), collecting cases. “Waiver is the

intentional relinquishment of a known right.” Id. citing Werking v. Amity Estates, Inc., 2

N.Y.2d 43, 52, 137 N.E.2d 321, 327 (1956). Moreover, whether an anti-assignment

clause was waived is potentially a triable issue, not to be “flung off on a motion…”

Sillman 3 N.Y.2d at 392.

       In the context of an ERISA health benefits plan containing an anti-assignment

clause, an insurer may waive enforcement of the clause by furnishing payment directly to

the assignee, i.e. the provider. Neuroaxis Neurosurgical Assoc., PC v. Cigna Healthcare

of New York, Inc., No. 11 Civ. 8517(BSJ)(AJP), 2012 WL 4840807, at *3 (S.D.N.Y. Oct.

4, 2012) (finding that the defendant's “long-standing pattern and practice of direct

payment to [the provider] is sufficient to show its consent to [the provider’s]

assignments” notwithstanding the plan's anti-assignment provision); Biomed Pharm., Inc.

v. Oxford Health Plans (N.Y.), Inc., No. 10 Civ. 7427(JSR), 2011 WL 803097, at *5

(S.D.N.Y. Feb. 18, 2011) (finding the defendant was “estopped from relying on the anti-



                                               6
     Case 1:18-cv-08535-CM Document 48 Filed 04/12/19 Page 10 of 11



assignment provision in light of [their] own long-term pattern and practice of accepting

and paying on [the plaintiff's] direct billing” because the plan “either expressly authorizes

patients to assign their claims to healthcare providers without [the defendant's] consent,

or, at the very least, creates an ambiguity within the contract that should be construed

against the drafter.”); Protocare of Metro. N.Y., Inc. v. Mut. Ass'n Adm'rs, Inc., 866

F.Supp. 757, 761–62 (S.D.N.Y.1994) (“[a]lthough the Plan does contain an anti-

assignment provision, it also provides for the possibility of direct payment to the health

care provider and if the Plan had intended to prevent all assignments ... then it would not

have preserved the discretion to pay [the plaintiff] directly.”).

       Here, Defendant waived enforcement of the anti-assignment provision by

communicating directly with Plaintiff on numerous occasions regarding the outstanding

balance, issuing direct payment to Plaintiff in response to Plaintiff’s bill, and adjusting its

reimbursement by offsetting payment on an unrelated account. (Amended Comp. ¶ 23.)

Plaintiff submitted a HCFA medical bill to Defendant with a notation that it accepted an

assignment of benefits. (See, Exhibit B to Amended Comp.) As noted by terminated

Defendant Multiplan, “GHI did not deny payment based on any anti-assignment

provision in the Plan document; rather, Plaintiff was paid pursuant to its assignment from

the patient.” See, Dkt. No. 28 at p. 2.

       Defendant’s adjustment of an unrelated account is similarly significant because it

demonstrates the direct business relationship between the parties. That is, not only did

Defendant issue direct payment to Plaintiff; in determining that its initial payment to

Plaintiff was incorrect, Defendant took the liberty of adjusting an unrelated account, as




                                              7
     Case 1:18-cv-08535-CM Document 48 Filed 04/12/19 Page 11 of 11



though the business relationship between the parties allows for regular adjustments to

previous payments.

        Accordingly, Defendant has waived its anti-assignment provision and Plaintiff has

standing to proceed with this matter.

                                        CONCLUSION

        For the foregoing reasons, Defendant’s Motion to Dismiss should be denied in its

entirety.




Dated: New York, New York
       April 12, 2019



                                                    SCHWARTZ SLADKUS REICH
                                                    GREENBERG ATLAS LLP
                                                    Attorneys for Plaintiff


                                                    By: _/s/Michael Gottlieb________
                                                            Michael Gottlieb
                                                            270 Madison Avenue
                                                            New York, New York 10016
                                                            (212) 743-7054




                                            8
